DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 10 “a drivetrain” whereas line 1 recites “a pedaled drivetrain” and line 3 recites “a drivetrain.” It is unclear if these are all the same drivetrain or distinct drivetrains.
Claim 10 recites in each of lines 2 and 4 “a flywheel.” It is unclear if these are the same flywheel or two distinct flywheels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (US 2003/0224911; hereinafter “Warner”).

Claim 1
Warner discloses a method of transmitting torque in a pedaled drivetrain, the method comprising: 
receiving a first input force (forward/positive direction input) with at least one pedal (50); 
converting the first input force to a first input torque in a drivetrain (e.g., 46, 54, 56) in a first rotational direction (forward direction) of the drivetrain; 
transmitting the first input torque through a freewheel hub (40) to a wheel (44) in a first rotational direction of the wheel (44); 
moving a locking mechanism (e.g., 120, 70, 130, 68) from an unlocked state to a locked state (locking the friction clutch) to rotationally fix a component (e.g., 54) of the drivetrain to the wheel (44);
receiving a second input force (opposite/reverse direction input) at the at least one pedal (50); 
converting the second input force to a second input torque in the drivetrain (46, 54, 56) in a second rotational direction (opposite/reverse) of the drivetrain opposite the first rotational direction (forward) of the drivetrain; and 
transmitting the second input torque through the locking mechanism (120, 70, 130, 68) to the wheel (44) in the second rotational direction of the wheel.

Claim 5
Warner discloses wherein moving the locking mechanism (120, 70, 130, 68) from the unlocked state to the locked state including moving at least one component (e.g., 68, 70, or 130) of the locking mechanism in an axial direction of the rotational axis of the wheel (horizontal in FIG. 5A).

Claim 6
Warner discloses further comprising moving a wheel member (68) of the locking mechanism relative to the wheel (44), the wheel member (68) being rotationally fixed relative to the wheel (see paragraph [0052]).

Claim 7
Warner discloses further comprising moving a drive member (58) of the locking mechanism in an axial direction relative to the rotational axis of the wheel (44), the drive member (58) rotationally being fixed relative to a component of the drivetrain (54).


Claim 8
Warner discloses wherein moving the locking mechanism from the unlocked state to the locked state including frictionally engaging a wheel member (68) and a drive member (58) of the locking mechanism, the wheel member (68) being rotationally fixed relative to the wheel (44) and the drive member (58) being rotationally fixed relative to a component (54) of the drivetrain.

Allowable Subject Matter
Claims 2-4 and 9 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “wherein moving the locking mechanism includes moving a portion of the locking mechanism through the wheel.” In the prior art, the same locking features/torque transfer states are performed but in a different way which does not involve movement of a part through the flywheel.
With reference to claim 3, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “moving the locking mechanism to an intermediate state; transmitting between 5% and 95% of a third input torque from the drivetrain to the wheel in the intermediate state; and after a drivetrain rotational velocity is within 5% of a wheel rotational velocity, moving the locking mechanism to the locked state.” The prior art does not disclose both a one-way clutch (to perform the transfer functions recited) and a friction clutch that synchronizes prior to fully locking which is essentially the function that is being claimed.
With reference to claim 4, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “wherein moving the locking mechanism from the unlocked state to the locked state including actuating an electric motor.” The prior art which includes the one-way clutch and additional two-way clutch is actuated either automatically based on torque or by the user manually.
With reference to claim 9, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “wherein moving the locking mechanism from the unlocked state to the locked state including fluidly engaging a wheel member and a drive member of the locking mechanism, the wheel member being rotationally fixed relative to the wheel and the drive member being rotationally fixed relative to a component of the drivetrain.” This claim requires more than merely lubrication between the friction surfaces in order to cause the fluid engagement. More specifically, sufficient fluid must be retained between surfaces which are not in contact in order to cause rotation to be transferred there between. This type of clutch is not present in the prior art that relates to the recited combination.
Claims 10-15 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With reference to claim 10, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “moving the flywheel from the unlocked state to a locked configuration by inserting one or more posts into the flywheel.” In the prior art, the same locking features/torque transfer states are performed but in a different way which does not involve pegs in the flywheel.
Claims 16-20 are allowed.
With reference to claim 16, the prior art does not disclose or render obvious a method of transmitting torque in a pedaled drivetrain comprising the combination of features including “moving a locking mechanism axially relative to a direction of rotation of the flywheel and through a portion of the flywheel to change the flywheel from the freewheel mode to a fixed gear mode.” In the prior art, the locking features/torque transfer states are performed but in a different way which does not involve moving the locking mechanism axially through the flywheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Henry (US 1,278,648) discloses that a bicycle can have both a friction clutch which when engaged provides a fixed wheel drive or when disengaged allows a freewheel to operate to be a free-wheel drive (see e.g., page 1, lines 9-23). Maresh et al. (US 5,944,638) discloses a one-way clutch with an additional frictional two-way clutch (see FIG. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        ber